DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species SEQ ID NO: 20, shRNA, HOXA9, leukemic cell proliferation, NRAS, and cyclophosphamide in the reply filed on 5/19/21 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/21.
It is noted that the claims are enabled in view of the specification.  The specification teaches that shRNAs specific for SYNCRIP resulted in the reduction of SYNCRIP by immunoblot in MLL-AF9 transformed leukemia cells. SYNCRIP shRNA inhibited leukemic cell proliferation in AML (Example 3).  The specification teaches that SYNCRIP is highly expressed and essential for human leukemia cells (Example 5).
The specification teaches that SYNCRIP post-transcriptionally regulates HOXA9 expression (Example 8).
The specification discloses: [0172] As used herein, "prevention", "prevent", or "preventing" of a disorder or condition refers to one or more compounds that, in a statistical sample, reduces the occurrence of the disorder or condition in the treated sample relative to an untreated control sample, or delays the onset of one or more symptoms of the disorder or condition relative to the untreated control sample. As used herein, preventing AML, includes preventing or delaying the initiation of symptoms of .

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “AML” without recitation of what the abbreviation stands for.  “AML” can have various meanings including “Acute Myeloid Leukemia”, “Anti-Money Laundering”, “Acute Myelogenous Leukemia”, or “Abandoned Mine Land”.  Appropriate correction is required.
Claim 21 depends from a cancelled claim and therefore cannot be further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, 15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The claims are directed to a method of treating AML comprising administering a therapeutically effective amount of any “SYNCRIP-specific inhibitory nucleic acid”, which is a genus that has not been adequately described in the specification.  The specification does not set forth the structure required for the nucleic acid to function as a “SYNCRIP-specific inhibitory nucleic acid”.
The specification discloses minimal species of nucleic acids that have sequences that are complementary to a specific SYNCRIP target sequence, but the species are not representative of the entire possible genus of nucleic acids that meet the function of being a “SYNCRIP-specific inhibitory nucleic acid”.  
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being inhibitory nucleic acids that are specific for SNYCRIP.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
SYNCRIP-specific inhibitory nucleic acids.  
With regards to the complement, the specification does not adequately describe which complements would necessarily have the function as claimed.  It is noted that the recited sequences are free of the prior art.  However the specification does not describe the specific structure required for the complement (length, stringency, etc.) to function as a SYNCRIP-specific inhibitory nucleic acid as claimed.  There is no description in the specification of complements functioning the same as the recited sequences.
To achieve the desired function, it appears that the structure is required to be of a shorter length than the claimed genus which has no length limitation.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for inhibitory nucleic acids that are specific for SNYCRIP within the instant enormous genus that are inhibitory of the target as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-8, 10-13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotter et al. (US 2016/0313300 A1), in view of Siprashvili et al. (Nature Genetics, 48, 1, 2016, 53-61).
Trotter et al. teach a method of determining if a compound is immunomodulatory in acute myeloid leukemia [0048] and administering the agent when it is determined to be immunomodulatory [0053].  Trotter et al. teach ta method of treating AML in a human [0053]-[0054].  Trotter et al. teach that the method can comprise downregulating SYNCRIP [0390].  Trotter et al. teach downregulation of mRNA encoding SYNCRIP.
Trotter et al. teach gene silencing with shRNA [0709].  Although Trotter et al. do not teach targeting SYNCRIP with shRNA, it would have been obvious to select shRNA as the inhibitory compound as a matter of design choice.  Trotter et al. demonstrates effective inhibition of various targets with shRNAs and teaches a method of downregulating SYNCRIP.  Therefore, a shRNA would have been an obvious selection with a reasonable expectation of target inhibition and therefore treatment of AML.
It would have been obvious for the subject to display elevated levels of SYNCRIP in leukemic cells prior to treatment and for the subject to have been diagnosed as having AML because elevated levels of the target is a routine indication that the subject is appropriate for treatment and one would want to know that the subject in fact has AML before treating them for AML inhibition.  

It is noted that claim 5 recites an intended outcome rather than a method step.  The intended outcomes would necessarily flow from the recited method steps.
Trotter et al. teach that more than one chemotherapeutic agent can be administered [0035] [0454].  Trotter et al. teach that cyclophosphamide is a drug that is commonly administered to patients with various types or stages of solid tumors [0020] and therefore this would be an obvious selection.
Administration daily for 6 or more or for 12 or more weeks; as well as intravenous administration, is considered to be a matter of design choice.  Trotter et al. teach that selection of appropriate conditions, including temperature, salt concentration, polynucleotide concentration, hybridization time, stringency of washing conditions, and the like will depend on experimental design, including source of sample, identity of capture agents, degree of complementarity expected, etc., and may be determined as a matter of routine experimentation for those of ordinary skill in the art [0526].
Siprashvili et al. teach that many cancer types demonstrate NRAS mutations (page 57) and therefore it would have been obvious for the subject to harbor a NRAS point mutation.  It is noted that claim 8 does not require any specific step (i.e. testing), but rather recites that the subject harbors a mutation.  It would have been obvious to NRAS mutations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMY H BOWMAN/Primary Examiner, Art Unit 1635